— Appeal by defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered August 11, 1983, convicting him of attempted robbery in the second degree, upon his plea of guilty, and sentencing him as a persistent violent felony offender.
Judgment affirmed.
On this appeal defendant argues that the trial court failed to conduct a sufficient inquiry to ascertain whether his plea was entered knowingly, intelligently and voluntarily. The issue was not preserved for review because defendant failed to move to withdraw his plea or to vacate the judgment in the court of first instance (People v Pellegrino, 60 NY2d 636). In any case, the plea colloquy was sufficient {see, People v Harris, 61 NY2d 9,16). Defendant’s other contention is that the determination of his status for sentencing was erroneous, because the underlying prior conviction failed to meet the constitutional standards set forth in Boykin v Alabama (395 US 238). The plea minutes of the prior conviction, as well as defendant’s testimony during the persistent felony offender hearing, support a finding that the prior guilty plea was properly accepted (see, People v Harris, supra). Gibbons, J. P., Bracken, O’Connor and Brown, JJ., concur.